Citation Nr: 1107742	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for residuals of 
coccidiodomycosis meningitis, claimed as coccidioidomycosis.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1964 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which, in pertinent part, denied the 
Veteran's claim for service connection for status-post 
coccidiomycosis meningitis.

This matter was remanded in May 2006 to allow a Board hearing to 
be scheduled at the RO.  Such a hearing was conducted in June 
2007 before a Veterans Law Judge (VLJ).  A hearing transcript has 
been associated with the claims file.

The Board remanded this matter for additional development in 
November 2007 and in March 2009.

In September 2010, the Veteran was informed that the VLJ who had 
conducted the June 2007 hearing was no longer employed by the 
Board.  In an October 2010 response, he declined the opportunity 
to have another hearing.

The Veteran appears to claim that there was clear and 
unmistakable (CUE) error in a July 2010 supplemental statement of 
the case (SSOC).  CUE is a very specific and rare type of error 
that is present in decisions which are final and binding.  See 38 
C.F.R. § 3.105(a).  A SSOC is not a final and binding decision.  
Moreover, the instant decision granting service connection 
renders the Veteran's apparent claim of CUE moot.

The issues of entitlement to service connection for 
bladder cancer, peripheral neuropathy, prostate cancer and 
a hand disorder appear to have been raised by the Veteran 
in an October 2010 letter.  These matters have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran participated in Project 112/Shipboard Hazard and 
Defense (SHAD) at Dugway Proving Grounds from December 1964 to 
August 1965.

2.  There is a nexus between the current residuals of 
coccidiodomycosis meningitis and the Veteran's service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals 
of coccidiodomycosis meningitis, claimed as coccidioidomycosis, 
have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

The VCAA is also not applicable where further assistance would 
not aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view of 
the Board's favorable decision, further assistance is unnecessary 
to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage at 495-
96; 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability benefits. Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as coccidioidomycosis are 
presumed to have been incurred in service if such manifested to a 
compensable degree within one year of separation from service.  
This presumption applies to veterans who have served 90 days or 
more of active service during a war period or after December 31, 
1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran has a current disability as he has been diagnosed 
with various residuals of coccidiodomycosis meningitis, including 
left ear hearing loss, loss of balance and diplopia.  In order 
for the Veteran's current residuals of coccidiodomycosis 
meningitis to be recognized as service connected, the competent 
evidence of record must establish a link between either condition 
and an in-service injury or disease.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310; Shedden and Hickson, supra.

The record establishes that the Veteran was a Project 112/SHAD 
participant at Dugway Proving Grounds beginning in December 1964.  
A schedule of biological testing confirmed the testing of 
coccidioides agents between October 1963 and March 1964, 
approximately eight months prior to the Veteran's arrival to that 
station.  The VA examinations and internet articles confirm that 
exposure to coccidiodomycosis spores result in a subclinical 
infection for 60 percent of exposed individuals and later may 
reactivate, resulting in meningitis.  The Veteran was diagnosed 
with coccidiodomycosis meningitis in January 1975.

The March 2004 VA examiner opined that it was as likely as not 
that the Veteran contracted a subclinical infection during 
service and redeveloped a more virulent infection later in which 
developed meningitis in 1975.  The November 2008 examiner opined 
that if the Veteran's claim of open air testing of coccidioides 
at Dugway several months prior to his arrival is correct, it was 
at least as likely as not that his meningitis and its residuals 
are the result of his in-service exposure to equipment and 
personnel at Dugway.  The examiner confirmed the Veteran's 
assertions regarding the retention of coccidioides spores on 
fomites (inanimate objects).  While the record does not show 
cocidioides testing while the Veteran was in service, it does 
show such testing several months prior to his service at Dugway.  
No other competent medical opinions have been submitted.

The evidence is at least in equipoise.  Entitlement to service 
connection for residuals of coccidiodomycosis meningitis is 
therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of 
coccidiodomycosis meningitis is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


